                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JASON WADE BANKS                                                          PLAINTIFF
#552608

v.                       CASE NO. 4:19-CV-00495 BSM

KAREN GRANT                                                              DEFENDANT

                                       ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 12] has been received. After careful review of the

record, the RD is adopted. This case is dismissed without prejudice, and this dismissal

counts as a “strike” within the meaning of the Prison Litigation Reform Act, 28 U.S.C. §

1915(g). An in forma pauperis appeal would not be taken in good faith.

      IT IS SO ORDERED this 6th day of November 2019.

                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
